The following information is current as of November 19, 2008.Eagle Rock plansto provide updates tothis information whenever material changes are made to its commodity derivative portfolio. Commodity Hedging OverviewNovember 19, 2008 The material that follows may include “forward-looking statements” within the meaning ofSection 27A of the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended.All statements, other than statements of historicalfacts, included in this material that address activities, events or developments that thePartnership expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements are based on certain assumptions made by thePartnership based on its experience and perception of historical trends, current conditions,expected future developments and other factors it believes are appropriate under thecircumstances.Such statements are subject to a number of assumptions, risks anduncertainties, many of which are beyond the control of the Partnership, which may causethe Partnership’s actual results to differ materially from those implied or expressed by theforward-looking statements.For a detailed list of the Partnership’s risk factors, pleaseconsult the Partnership’s Form 10-K, filed with the Securities and Exchange Commissionfor the year ended December 31, 2007, and the Partnership’s Forms 10-Q, filed with theSEC for subsequent quarters. As of November 19, 2008 1 Disclosure
